UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Rothschild Broadcast Distribution Systems, Plaintiff,
LLC
Case No 1:20-cv-10301
-V-
Pexip, Inc. Rule 7.1 Statement
Defendant.

 

 

Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local

General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
to evaluate possible disqualification or recusal, the undersigned counsel for

Rothschild Broadcast Distribution Systems, LLC (a private non-governmental party)

certifies that the following are corporate parents, affiliates and/or subsidiaries of
said party, which are publicly held.

Patent Asset Management, LLC

  

Date: 12/7/20 Jay Johnson |
Signature of Attorney

Attorney Bar Code:

Form Rule7_1.pdf SDNY Web 10/2007
